DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 16-18, filed 09/17/21, with respect to the rejection(s) of claim(s) 1, 2, 4-13, 15-17, 19 and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klein Koerkamp US 2016/0193823.
Regarding claim 1, 19 and 20, Applicant states that the references of Takahashi et al, Winter et al, Miyamoto and Kovacs et al fails to teach determining whether the height of the edge in the edge data is to be reduced and generating, based on the edge data in a case where it is determined that the height of the edge is to be reduced, data to form, on a recording medium, the edge whose height is to be reduced (Applicants Remarks pages 16-17).  Examiner agrees with Applicant.  Klein Koerkamp teaches determining whether the height of the edge in the edge data is to be reduced (each pixel in the edge region, a pixel in the central region is determined that is closest to the pixel in the edge region. Then, the already determined low spatial frequency height component of the closest pixel in the central region is subtracted from the height value of the pixel in the edge region resulting in a reduced height value for the pixel in the edge region paragraph 0074-0076) and generating, based on the edge data in a case where it is determined that the height of the edge is to be reduced, data to form, on a recording medium, the edge whose height is to be reduced (the rasterized relief image is printed by using the reduced height values of the pixels involved in the third step S3 paragraph 0067-0069)
Note:  Klein Koerkamp, paragraph 75 teaches in second step T2, the amount of height that has to be removed from the central region is determined by applying the steps S2-S4 of fig. 8 to the central or for a subset of pixels of the rasterized relief image. Paragraph 76 teaches for each pixel in the edge region, the same amount of height reduction is used as for the closest pixel in the central region.  Therefore, if the closest pixel in the central region belongs to the subset of pixels that don’t have height reduction, the edge pixel obviously will not have height reduction. Hence read on “determining whether the height of the edge in the edge data is to be reduced.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 12, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al US 20120268537 in view of Klein Koerkamp US 2016/0193823.
Regarding claim 1 and 19, Takahashi teaches:  An image-processing apparatus (“The printer 1 which receives print data from the computer 110” abstract and [0059]. “The head unit 30 ejects a liquid (chromatic UV ink, achromatic UV ink or the like) onto the medium S[0062]”.  The printer generates data 
acquire first shape data that represent a shape of an edge of unevenness (the thickness of ink used on edge represent a shape of an edge of unevenness, fig. 1A and fig. 1b, paragraph 41, image printed has uneven thickness, paragraph 83.  extraction process extract edge pixels located on the contour of the image (contour can be read as shape), paragraph 85 teaches the gray scale value represent the amount of ink to be used, fig. 1a and fig 1b (ABCX, fig. 1B showing unevenness), paragraph 39-42 (near the edge) teaches the image data obtained represented edge of unevenness)
generate edge data (the controller 10 with the stored program code of paragraph 60 that allow the printer to do the following  and arrangement of shape of dots of fig. 3A and 3B, or 10A or 10B around an edge to be printed, also see paragraph 52, 53; in order for the system to print dots disclosed in 3A, 3B, 10A, 10B on the edge, information controlling the thickness of the dot needed to be generated) that represents a height of an edge of the unevenness, (paragraph 39, 40, 41, image formed with UV ink has uneven thickness, fig. 1B. FIG. 1B is a graph of measured value of the thickness of a region (near an edge) indicated by a dotted line in FIG. 1A. The abscissa of the graph represents the position on a medium, and the ordinate represents the height of dots (thickness of the printed image). The printed image is an image having dots formed with an ink weight of 10 ng and filled at a printing resolution of 720.times.720 dpi. Paragraph 41)
Takahashi fails to teach determine whether the height of the edge in the edge data is to be reduced;
generate, based on the edge data in a case where it is determined that the height of the edge is to be reduced, data to form, on a recording medium, the edge whose height is to be reduced;

generating, based on the edge data in a case where it is determined that the height of the edge is to be reduced, data to form, on a recording medium, the edge whose height is to be reduced (the rasterized relief image is printed by using the reduced height values of the pixels involved in the third step S3 paragraph 0067-0069)

Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Takahashi to include: determine whether the height of the edge in the edge data is to be reduced;
generate, based on the edge data in a case where it is determined that the height of the edge is to be reduced, data to form, on a recording medium, the edge whose height is to be reduced;
The reason of doing so is to correctly control the amount of ink to use the print the edge image of Takahashi and the height of edge determination Klein Koerkamp and to provide the print system of Takahashi, in combination of Klein Koerkamp with a simple method of controlling print processes and to generate a print with shorter print time, lower ink usage with same print quality, paragraph 9 Klein Koerkamp.


Regarding claim 20:  see rejection of claim 1, Takahashi further teaches a non-transitory computer-readable storage medium storing a computer program (paragraph 0074, claim 7, paragraph 0057 and paragraph 0060),

generate the data to form, on the recording medium, the edge whose height is to be reduced, based on the second shape data, 
Klein Koerkamp teaches generate second shape data that represents a shape of the edge whose height is to be reduced, based on the edge data, 
generate the data to form, on the recording medium, the edge whose height is to be reduced, based on the second shape data (paragraph 0003, paragraph 74, first edge shape width 0-25mm, second edge shape width, 525-550mm, also see rejection of claim 1).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Takahashi to include: generate second shape data that represents a shape of the edge whose height is to be reduced, based on the edge data,
generate the data to form, on the recording medium, the edge whose height is to be reduced, based on the second shape data.
The reason of doing so is to correctly control the amount of ink to use the print the edge image of Takahashi and the height of edge determination Klein Koerkamp and to provide the print system of Takahashi, in combination of Klein Koerkamp with a simple method of controlling print processes and to generate a print with shorter print time, lower ink usage with same print quality, paragraph 9 Klein Koerkamp.


Regarding claim 12, Takahashi teaches wherein the edge whose height is to be reduced is formed on the recording medium using clear ink (paragraph 52, dots of achromatic UV ink are called clear dots, also see paragraph 63).

Regarding claim 16:  Klein Koerkamp further teaches wherein the one or more programs further cause the one or more processors to reduce the height of the edge as discussed in claim 1 by further calculate a low frequency component of the unevenness having the shape that the first shape data represents (low spatial frequency height component is determined, paragraph 67); and
generates generate the edge data by subtracting a height of the low frequency component from a height of the unevenness (paragraph 31, 67, 76, also see rejection of claim 1).
Regarding claim 17, Klein Koerkamp teaches wherein the one or more programs further cause the one or more processors to form, on the recording medium, the edge whose height is to be reduced, based on the data to form, on the recording medium, the edge whose height is to be reduced (the rasterized relief image is printed by using the reduced height values of the pixels involved in the third step S3 paragraph 0067-0069).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al US 20120268537 in view of Klein Koerkamp US 2016/0193823 further in view of Miyamoto US 2015/0041543.

	Regarding claim 7, Takahashi et al in view of Klein Koerkamp teaches all of the limitations of claim 1.
	Takahashi et al in view of Klein Koerkamp fail to teach wherein the one or more programs cause theone or more processors to generate the edge data by using a differential filter.
Miyamoto teaches wherein the first generation unit generates the edge data by using a differential filter (edge detecting unit 6g performs a differential operation on image data of a binarized image Ib generated by the binarizing unit 6b, using a predetermined differential filter (e.g., a Laplacian filter), and thereby detects, as edges E, portions where there is an abrupt change in luminance value, color, or density. Then, the edge detecting unit 6g generates image data of an edge image Ic (see FIG. 15C) from the detected edges E paragraph 0160).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Takahashi in view of Klein Koerkamp to include wherein the first generation unit generates the edge data by using a differential filter.
The reason of doing so is to accurately detect portions of edges where there is an abrupt change in luminance value paragraph 0160) (Miyamoto).






Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al US 20120268537 in view of Klein Koerkamp US 2016/0193823 further in view of Kovacs et al US 2008/0204538.
Regarding claim 13, Takahashi et al in view of Klein Koerkamp teaches all of the limitations of claim 1.
Takahashi teaches arrangement of shape of dots of fig. 3A and 3B around an edge to be printed, also see paragraph 52, 53) that represents a shape of an edge of the unevenness, (paragraph 39, 40, image formed with UV ink has uneven thickness).
Klein Koerkamp teaches the edge whose height is to be reduced is formed on the recording medium (the rasterized relief image is printed by using the reduced height values of the pixels involved in the third step S3 paragraph 0067-0069)

Takahashi et al in view of Klein Koerkamp fail to teach using a solid included in aqueous ink
Kovacs et al teaches using a solid that is contained in the aqueous ink (the edge of a solid area printed from a first aqueous ink printing system on plain office paper paragraph 0058 and fig 22).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Takahashi in view of Winter further in view of Klein Koerkamp to include wherein the first recording material is aqueous ink, and the at least the part of the edge is formed by using a solid that is contained in the aqueous ink.
The reason of doing so is to clearly define edges and prevent ragged edges.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al US 20120268537 in view of Klein Koerkamp US 2016/0193823 further in view of Nishida US 20030179409.
Regarding claim 15:  Klein Koerkamp teaches to reduce the height of edges whose height is determined to be reduced (0076, also see rejection of claim 1).
Takahashi et al US 20120268537 in view of Klein Koerkamp US 2016/0193823 does not teach edge data represented by using tone conversion.
Nishida teaches edge data represented by using tone conversion. (paragraph 37, edge does not exist in the image before the continuous tone conversion process is found in the image on which the continuous tone conversion process is performed).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Takahashi as modified by Klein Koerkamp to include: edge data represented by using tone conversion.
The reason of doing so would have generate good image quality (Nishida paragraph 37).



Allowable Subject Matter
Claims 4-6, 8-11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
November 5, 2021
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675